Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 1 of 19 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
   DEVON MORGAN,
                                                                          Civil Case No:
                                   Plaintiff,

       -against-                                                          COMPLAINT


  WAL-MART ASSOCIATES, INC.; WALMART                                    Plaintiff Demands a
  INC.; WAL-MART STORES EAST, INC.; WAL-                                   Trial by Jury
  MART STORES EAST, LP, RHAKIRAI
  KNOWLES, GIOVANNI AMBRISIO, TIFFANY
  WILLIAMS, VADIS BROWN, LULU [LAST
  NAME UNKNOWN], and EDGAR [LAST
  NAME UNKNOWN],

                                    Defendants.
--------------------------------------------------------------------X


        Plaintiff DEVON MORGAN by and through his attorneys DEREK SMITH LAW

GROUP, PLLC, hereby complains of Defendants WAL- WAL-MART ASSOCIATES, INC.;

WALMART INC.; WAL-MART STORES EAST, INC.; WAL-MART STORES EAST, LP,

RHAKIRAI KNOWLES, GIOVANNI AMBRISIO, TIFFANY WILLIAMS, VADIS BROWN,

LULU [LAST NAME UNKNOWN], and EDGAR [LAST NAME UNKNOWN], (collectively

referred to as “Defendants,”) upon information and belief as follows:

                                            NATURE OF CASE

        Plaintiff, DEVON MORGAN complains pursuant to Title VII of the Civil Rights Act of

1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights

Act of 1991, Pub. L. No. 102-166 (“Title VII”), the Administrative Code of the City of New York

and the laws of the State of New York, based upon the supplemental jurisdiction of this Court

pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. §1367,



                                                        1
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 2 of 19 PageID #: 2




    seeking declaratory relief and damages to redress the injuries Plaintiff has suffered as a result of,

    inter alia, sex/gender discrimination, sexual orientation discrimination, hostile work environment,

    retaliation, and constructive termination by Defendants.

                                      JURISDICTION AND VENUE

1. Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

    under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331,

    §1343 and pendent jurisdiction thereto.

2. Additionally, the Court has supplemental jurisdiction under the State and City laws of New York.

3. Around October 22, 2020, Plaintiff DEVON MORGAN submitted a Charge of Discrimination to

    the U.S. Equal Employment Opportunity Commission (“EEOC”). The federal charge number is

    520-2021-00306.

4. Around April 26, 2021, Plaintiff DEVON MORGAN received a Right to Sue Letter from the

    EEOC for federal charge number 520-2021-00306.

5. Plaintiff satisfied all administrative prerequisites and is filing this case within the applicable Statute

    of Limitations.

6. Venue is proper in this court, as the events giving rise to this action arose in Nassau County, within

    the Eastern District of New York.



                                                  PARTIES

7. Plaintiff is a homosexual male resident of the State of New York, County of Queens.

8. At all times material, WALMART INC. (hereinafter referred to as “Walmart Inc.”) is a foreign

    business corporation duly existing by the virtue and laws of the State of New York that does

    business in the State of New York.


                                                       2
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 3 of 19 PageID #: 3




9. At all times material, WAL-MART ASSOCIATES, INC. (hereinafter referred to as “Walmart

   Associates”) is a foreign business corporation duly existing by the virtue and laws of the State of

   New York that does business in the State of New York.

10. At all times material, WAL-MART STORES EAST, INC. (hereinafter referred to as “Walmart

   Stores East”) is a foreign business corporation duly existing by the virtue and laws of the State of

   New York that does business in the State of New York.

11. At all times material, and WAL-MART STORES EAST, LP (hereinafter referred to as “Walmart

   Stores East LP”) is a foreign business corporation duly existing by the virtue and laws of the State

   of New York that does business in the State of New York.

12. At all times material, Defendants Walmart Inc., Walmart Associates, Walmart Stores East, and

   Walmart Stores East LP were joint employers of Plaintiff (hereinafter collectively referred to as

   “Walmart”).

13. At all times material, Rhakirai Knowles (hereinafter referred to as “Knowles”) was and is an

   Assistant Store Manager at Walmart. Knowles held supervisory authority, controlling many of

   Plaintiff’s job duties. Knowles held the power to hire and fire Plaintiff.

14. At all times material, Giovanni Ambrisio (hereinafter referred to as “Ambrisio”) was and is an

   Assistant Store Manager at Walmart. Ambrisio held supervisory authority, controlling many of

   Plaintiff’s job duties. Ambrisio held the power to hire and fire Plaintiff.

15. At all times material, Tiffany Williams (hereinafter referred to as “Williams”) was and is a

   Department Manager at Walmart. Williams held supervisory authority, controlling many of

   Plaintiff’s job duties. Williams held the power to hire and fire Plaintiff.




                                                     3
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 4 of 19 PageID #: 4




16. At all times material, Vadis Brown (hereinafter referred to as “Brown”) was and is an Assistant

   Store Manager at Walmart. Brown held supervisory authority, controlling many of Plaintiff’s job

   duties. Brown held the power to hire and fire Plaintiff.

17. At all times material, Lulu [Last Name Unknown] (hereinafter referred to as “Lulu”) was and is a

   Support Manager at Walmart. Lulu held supervisory authority, controlling many of Plaintiff’s job

   duties. Lulu held the power to hire and fire Plaintiff.

18. At all times material, Edgar [Last Name Unknown] (hereinafter referred to as “Edgar”) was and is

   an Assistant Store Manager at Walmart. Edgar held supervisory authority, controlling many of

   Plaintiff’s job duties. Edgar held the power to hire and fire Plaintiff.



                                        STATEMENT OF FACT

19. Around July 10, 2019, Walmart hired Plaintiff as an Overnight Fresh Cleaner Associate.

20. Around August 31, 2019, Walmart’s Maintenance Associate Terry [Last Name Unknown] told

   Plaintiff that she heard a number of other associates call Plaintiff a “BATTY BWOY” and a

   “FAGGOT.” She also told Plaintiff that she heard these associates state that Plaintiff “WANTED

   TO BE A GIRL.” Finally, Walmart’s Maintenance Associate Terry [Last Name Unknown] warned

   Plaintiff that she heard these associates state that they would “FUCK [PLAINTIFF] UP” for being

   a “FAGGOT.”

21. Around early October 2019 and continuing through May 2020, Walmart’s Overnight Fresh

   Cleaner Associate Causewayne Williams often called Plaintiff homophobic terms including

   “FAGGOT” and “BATTY BWOY” on the sales floor.




                                                      4
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 5 of 19 PageID #: 5




22. In addition to these discriminatory comments, Walmart’s Overnight Fresh Cleaner Associate

   Williams often deliberately played homophobic dancehall songs on repeat almost every night that

   Plaintiff had to work.

23. These homophobic songs promoted violence against gay people through their song lyrics. Songs,

   such as “Boom Bye Bye,” which openly calls for the murder and torture of gay men was often

   played on the loudspeakers while Plaintiff had to work.

24. Around October 28, 2019, an unidentified Walmart employee called Plaintiff a “FAGGOT” as he

   was preparing the Walmart Associate Appreciation Breakfast.

25. Around November 14, 2019, Walmart’s Overnight Fresh Cleaner Associate Tricia Cherry told

   Plaintiff to “SUCK YOUR MOTHER” and called Plaintiff a “FAGGOT MOTHER FUCKER.”

26. Immediately afterwards, Plaintiff complained to Walmart’s Assistant Store Manager Rhakirai

   Knowles that Walmart’s Overnight Fresh Cleaner Associates Williams and Cherry were creating

   a hostile work environment and discriminating against him due to his sex, gender, and sexual

   orientation.

27. However, Walmart failed to take any reasonable or immediate action to help combat the hostile

   work environment. In fact, the situation at work only began to get worse.

28. Around November 15, 2019, Walmart’s Overnight Fresh Cleaner Associate Williams again called

   Plaintiff a “BATTY BWOY” and FAGGOT” while he played homophobic dancehall songs on

   repeat.

29. Afterwards, Plaintiff complained to Walmart’s Support Manager Lulu [Last Name Unknown] that

   Walmart’s Overnight Fresh Cleaner Associate Williams was creating a hostile work environment

   and discriminating against him due to his sex, gender, and sexual orientation by playing

   homophobic dancehall songs on repeat almost every time Plaintiff had to work.




                                                   5
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 6 of 19 PageID #: 6




30. In response, Walmart’s Support Manager Lulu told Plaintiff, ““ITS JUST A SONG,” “THIS IS

   HOW THEY ARE,” and “THEY DON’T HAVE TO ACCEPT [YOU].”

31. Thereafter, Plaintiff submitted a report to Walmart Ethics to complain about the egregious hostile

   work environment and discrimination he was suffering from the past few weeks.

32. Unfortunately, Walmart again failed to take any reasonable or immediate action to help combat

   the hostile work environment Plaintiff was forced to endure.

33. Around December 8, 2019, Plaintiff met with Walmart’s Assistant Managers Giovanni Ambrisio

   and Knowles to discuss his repeated complaints of discrimination.

34. At that meeting, Walmart’s Assistant Manager Ambrisio told Plaintiff that Walmart’s Overnight

   Fresh Cleaner Associate Williams had been with Walmart for a long time and also praised his

   character at length.

35. Afterwards, Walmart’s Assistant Manager Ambrisio suggested that Plaintiff’s offense may be

   related to issues he was going through with his personal life without knowing anything about

   Plaintiff’s personal life.

36. Further, Walmart’s Assistant Manager Ambrisio compared the discriminatory comments made to

   Plaintiff to the “fat jokes” that he often hears people make about himself which he does not find

   offensive.

37. Additionally, Walmart’s Assistant Manager Ambrisio acknowledged that Walmart’s Overnight

   Fresh Cleaner Associate Williams made comments to other gay employees in the past. However,

   none of them found the comments offensive.

38. Finally, Walmart’s Assistant Manager Ambrisio told Plaintiff that moving forward Plaintiff should

   speak directly with him rather than complaining to Walmart Ethics. Thus, Walmart again failed to




                                                    6
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 7 of 19 PageID #: 7




   take any reasonable or immediate action to help combat the hostile work environment Plaintiff

   was forced to endure.

39. Around January 10 2020, Walmart’s Overnight Fresh Cleaner Associate Malique Brissett kicked

   Plaintiff’s pallet jack in an attempt to deliberately injure Plaintiff. After Plaintiff questioned why

   he kicked his pallet jack, Walmart’s Overnight Fresh Cleaner Associate Brissett stated, “WHEN I

   SAY MOVE FAGGOT…MOVE.”

40. Additionally, Walmart’s Overnight Fresh Cleaner Associate Brissett physically threatened

   Plaintiff and told him “I’LL FUCK YOU UP” and to “MEET [HIM] OUTSIDE” at the end of his

   shift while continuing to call Plaintiff a “FAGGOT.”

41. Walmart’s Overnight Fresh Cleaner Associate Brissett made these derogatory remarks and threats

   on the sales floor in front of multiple employees.

42. In fact, Walmart’s Support Manager Lulu and Department Manager Tiffany Williams needed to

   physically restrain Walmart’s Overnight Fresh Cleaner Associate Brissett before Support Manager

   Lulu asked Plaintiff to walk away.

43. Thereafter, Plaintiff complained to Walmart’s Assistant Manager Edgar [Last Name Unknown]

   and Walmart Ethics that Walmart’s Overnight Fresh Cleaner Associate Brissett had called him a

   faggot and was creating a hostile work environment due to Plaintiff’s sex, gender, and sexual

   orientation.

44. In response, Walmart’s Assistant Manager Edgar [Last Name Unknown] told Plaintiff that he

   could not discipline Walmart’s Overnight Fresh Cleaner Associate Brissett because then he would

   have “TO FIRE EVERY ASSOCIATE EVERY TIME THEY HAD AN ARGUMENT.”

45. Thus, Walmart again failed to take any reasonable or immediate action to help combat the hostile

   work environment Plaintiff had been complaining about for the past few months.




                                                     7
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 8 of 19 PageID #: 8




46. Around January 21, 2020, Plaintiff texted Walmart’s People Lead Stephanie [Last Name

   Unknown] to complain about the hostile work environment he was experiencing the past few

   months.

47. Around January 31, 2020, Walmart’s Maintenance Associate Terry [Last Name Unknown] again

   told Plaintiff that she recently heard a number of other associates state that they would physically

   harm Plaintiff because of his sexual orientation.

48. Thereafter, Plaintiff reasonably feared for his physical safety and complained to Walmart’s

   Assistant Manager Edgar [Last Name Unknown] and Walmart Ethics about the increasingly

   aggressive hostile work environment he was still experiencing

49. On February 10, 2020, Plaintiff met with Walmart’s People Lead Stephanie Last Name Unknown]

   to discuss the ongoing hostile work environment and sexual orientation discrimination that he was

   suffering from for the past few months.

50. However, Walmart again failed to take any reasonable or immediate action to help combat the

   hostile work environment and discrimination.

51. Around February 25, 2020, Walmart’s Department Manager Williams approached Plaintiff

   demanding to know if he had a problem with her. Plaintiff explained that he did not have a problem

   with her. In response, Walmart’s Department Manager Williams proceeded to attack Plaintiff with

   a large glass bottle of olive oil, and some other objects within her reach. In fact, Walmart’s

   Department Manager Williams had to be forcibly removed from the sales floor because she was

   so hostile towards Plaintiff.

52. Furthermore, this incident was witnessed by multiple employees including Assistant Managers

   Ambrisio and Knowles.




                                                       8
    Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 9 of 19 PageID #: 9




53. Immediately afterwards, Plaintiff submitted a report to Walmart Ethics and spoke with Walmart’s

   General Store Manager Vadis Brown to complain that he had been physically attacked due to the

   increasing homophobic hostility he had been experiencing at work.

54. However, Walmart failed to take any reasonable or immediate action to help combat the hostile

   work environment and discrimination that Plaintiff was forced to endure.

55. Around February 26, 2020, Walmart’s Overnight Fresh Cleaner Associate Williams told everyone

   in the breakroom, including Plaintiff, that his mother “ONCE BEAT THE SHIT OUT OF [HIS]

   BROTHER BECAUSE SHE THOUGHT HE WAS GAY.”

56. Around May 7, 2020, Plaintiff met with Walmart’s Store Manager Vadis Brown to discuss the

   ongoing hostile work environment and sexual orientation discrimination that he had been suffering

   from for the past few months.

57. However, Walmart again failed to take any reasonable or immediate action to help combat the

   hostile work environment and discrimination.

58. Around June 4, 2020, Plaintiff texted Walmart’s Assistant Store Manager Knowles about the

   continued harassment that he was experiencing in direct retaliation for his previous complaints of

   hostile work environment and discrimination.

59. Around June 18, 2020, the security guard posted by the Walmart store entrance and Walmart

   Associates Christian Guzman and Elijah [Last Name Unknown] were banging on the bathroom

   door and harassing Plaintiff while he was inside. Plaintiff asked them why they were banging on

   the door while he was using the facilities. In response, the security guard told Plaintiff, “FAGGOT,

   DON’T ASK ME NO QUESTIONS.” Afterwards, the security guard wagged his finger in

   Plaintiff’s face and said, “YOU EVER ASK ME ANYTHING AGAIN AND I’M GOING TO

   SHOW YOU WHAT I AM GONNA DO.”




                                                    9
  Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 10 of 19 PageID #: 10




60. Thereafter, Plaintiff complained to Walmart’s Assistant Manager Mike [Last Name Unknown],

   Walmart’s General Store Manager Vadis Brown, and Walmart’s Assistant Store Manager Knowles

   about the incident. In response, Walmart’s Assistant Store Manager Brown told Plaintiff that it

   was his fault that he kept experiencing these violent homophobic episodes. Walmart’s Assistant

   Store Manager Brown and Walmart’s Assistant Store Manager Knowles also told Plaintiff to be

   vigilant and to turn the other cheek by “walking away” whenever these homophobic attacks

   occurred.

61. Beginning around July 2020, Plaintiff’s job duties started to increase significantly to include all

   areas of the store and not just the produce section. Furthermore, Plaintiff began to notice that he

   was scheduled for significantly less shifts that before. These adverse employment actions were in

   direct retaliation for Plaintiff’s multiple complaints of sexual orientation discrimination and a

   hostile work environment.

62. Around August 20, 2020, an unknown Walmart employee related to Walmart’s Department

   Manager Williams told Plaintiff, “ARE YOU TRYING TO BE RI RI?” In response, Plaintiff

   asked, “ARE YOU ASKING ME IF I WANT TO BE A WOMAN?” However, this Walmart

   employee simply laughed and walked away.

63. Around September 9, 2020, Plaintiff asked Walmart’s Overnight Fresh Cleaner Associate Alton

   Bennet to kindly redirect his cart which was in his way. In response, Walmart’s Overnight Fresh

   Cleaner Associate Bennet threatened Plaintiff and told him “LEAVE ME ALONE BEFORE I

   HURT YOU.” This harassing conduct falls squarely within the overarching homophobic, hostile,

   and discriminating nature of Plaintiff’s work environment.

64. Thereafter, Plaintiff complained to Walmart’s Assistant Managers Mike [Last Name Unknown]

   and Knowles and submitted yet another report to Walmart Ethics.




                                                    10
  Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 11 of 19 PageID #: 11




65. Unfortunately, Walmart again failed to take any reasonable or immediate action to help combat

   the hostile work environment and discrimination.

66. Around September 24, 2020, Plaintiff hand delivered letter addressed to Walmart’s Assistant Store

   Manager Brown and Walmart’s Assistant Store Manager Knowles a letter indicating that he was

   forced to resign because of the “ONGOING DISCRIMINATION, HARASSMENT, AND

   VIOLENCE FROM THE OTHER ASSOCIATES.”

67. Ultimately, Walmart constructively terminated Plaintiff due to sex discrimination, gender

   discrimination, and sexual orientation discrimination and because they refused to address or take

   any type of corrective action in response to Plaintiff’s multiple complaints of unlawful

   sex/gender/sexual orientation discrimination.

68. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.

69. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

   continues to suffer severe emotional distress and physical ailments including extreme anxiety and

   severe depression.

70. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff became so physically and

   emotionally distressed that he is having difficulty eating and sleeping.

71. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured unwarranted

   financial hardships and irreparable damage to his professional reputation.

72. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

   to suffer the loss of income, the loss of a salary, bonuses, benefits and other compensation, which

   such employment entails. Plaintiff has also suffered future pecuniary losses, emotional pain,

   suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff




                                                    11
   Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 12 of 19 PageID #: 12




   further claims aggravation, activation, and/or exacerbation of any preexisting condition.

73. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands punitive damages against Defendants.

74. The above are just some of the examples of unlawful discriminatory and retaliatory conduct to

   which Defendants subjected Plaintiff.

75. Plaintiff claims a continuous practice of discrimination and claims a continuing violations and

   makes all claims herein under the continuing violations doctrine.



                                 AS A FIRST CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER TITLE VII
                                   (Against Defendant Walmart)

80. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of this

   Complaint.

81. Title VII states in relevant part as follows:

       (a) Employer practices: It shall be an unlawful employment practice for an employer:

           (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

                against any individual with respect to his compensation, terms, conditions, or privileges

                of employment, because of such individual’s race, color, religion, sex, or national

                origin;

82. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights

   Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon the unlawful

   employment practices of the above-named Defendant. Among other discriminatory comments and

   conduct, Defendant Walmart discriminated against Plaintiff on the basis of Plaintiff’s race and

   religion, creating a hostile work environment. Plaintiff complains of Defendant Walmart’s




                                                     12
   Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 13 of 19 PageID #: 13




   violations of Title VII's prohibition against discrimination in employment based, in whole or in

   part, upon an employee's sex, gender, and sexual orientation.

83. Defendant Walmart engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et

   seq., by harassing and otherwise discriminating against Plaintiff as set forth herein.

84. Defendant Walmart violated the above and Plaintiff suffered numerous damages as a result.



                                AS A SECOND CAUSE OF ACTION
                              FOR RETALIATION UNDER TITLE VII
                                   (Against Defendant Walmart)

85. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of this

   Complaint.

86. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it shall

   be unlawful employment practice for an employer: “(1) to . . . discriminate against any of his

   employees . . . because he has opposed any practice made an unlawful employment practice by

   this subchapter, or because he has made a charge, testified, assisted or participated in any manner

   in an investigation, proceeding, or hearing under this subchapter.”

87. Defendant Walmart engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e

   seq. by discriminating against Plaintiff with respect to the terms, conditions or privileges of

   employment because of Plaintiff’s opposition to the unlawful employment practices of

   Defendants.

88. Defendant Walmart violated the above and Plaintiff suffered numerous damages as a result.




                                                    13
   Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 14 of 19 PageID #: 14




                               AS A THIRD CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER STATE LAW
                                (AGAINST ALL DEFENDANTS)

89. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of this

   Complaint.

90. New York State Executive Law § 296 provides that “1. It shall be an unlawful discriminatory

   practice: (a) For an employer or licensing agency, because of an individual's age, race, creed, color,

   national origin, sexual orientation, military status, sex, disability, predisposing genetic

   characteristics, [Effective January 19, 2016: familial status,] marital status, or domestic violence

   victim status, to refuse to hire or employ or to bar or to discharge from employment such individual

   or to discriminate against such individual in compensation or in terms, conditions or privileges of

   employment.”

91. Defendants engaged in an unlawful discriminatory practice by discriminating against the Plaintiff

   because of Plaintiff’s race and religion, as well as creating a hostile work environment and

   wrongfully terminating Plaintiff based on Plaintiff’s membership in the aforementioned protected

   classes.

92. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

   York State Executive Law Section 296.

93. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                              AS A FOURTH CAUSE OF ACTION
                            FOR RETALIATION UNDER STATE LAW
                                (AGAINST ALL DEFENDANTS)

94. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of this

   Complaint.




                                                    14
   Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 15 of 19 PageID #: 15




95. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

   practice: “For any person engaged in any activity to which this section applies to retaliate or

   discriminate against any person because he has opposed any practices forbidden under this article.”

96. Defendants engaged in an unlawful discriminatory practice by retaliating, terminating, and

   otherwise discriminating against Plaintiff with respect to the terms, conditions or privileges of

   employment because of Plaintiff’s opposition to the unlawful practices of Defendants.

97. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of New York

   State Executive Law Section 296.

98. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                               AS A FIFTH CAUSE OF ACTION
                       FOR AIDING AND ABETTING UNDER STATE LAW
                               (AGAINST ALL DEFENDANTS)

99. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of this

   Complaint.

100. New York State Executive Law §296(6) further provides that “It shall be an unlawful

   discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any of the

   acts forbidden under this article, or to attempt to do so.”

101. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

   and/or coercing the unlawful, discriminatory, and retaliatory conduct as stated herein.

102. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of New York

   State Executive Law Section 296.

103. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                     15
  Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 16 of 19 PageID #: 16




                       AS A SIXTH CAUSE OF ACTION
    FOR DISCRIMINATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                        (AGAINST ALL DEFENDANTS)

104. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.

105. The Administrative Code of the Code of City of NY § 8-107 [1] provides that "It shall be an

   unlawful discriminatory practice: "(a) For an employer or an employee or agent thereof, because

   of the actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

   sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ or to

   bar or to discharge from employment such person or to discriminate against such person in

   compensation or in terms, conditions or privileges of employment."

106. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory working

   conditions, and otherwise discriminating against the Plaintiff as set forth herein.

107. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

   York City Administrative Code Title 8.

108. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                     AS AN SEVENTH CAUSE OF ACTION
      FOR RETALIATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                        (AGAINST ALL DEFENDANTS)

109. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.




                                                     16
  Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 17 of 19 PageID #: 17




110. The New York City Administrative Code Title 8, §8-107(1) (e) provides that it shall be unlawful

   discriminatory practice: "For an employer . . . to discharge . . . or otherwise discriminate against

   any person because such person has opposed any practices forbidden under this chapter. . . "

111. Each of the Defendants engaged in an unlawful discriminatory practice in violation of New York

   City Administrative Code Tide 8, §8-107(1) (e) by discriminating against the Plaintiff because of

   Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

112. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

   York State City Administrative Code Title 8.

113. Defendants violated the above and Plaintiff suffered numerous damages as a result.



              AS A EIGHTH CAUSE OF ACTION FOR AIDING AND ABETTING
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)

114. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.

115. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

   discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any of

   the acts forbidden under this chapter, or attempt to do so."

116. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling, and coercing the

   above discriminatory, unlawful, and retaliatory conduct.

117. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

   York City Administrative Code Title 8.

118. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                    17
   Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 18 of 19 PageID #: 18




                       AS A NINTH CAUSE OF ACTION
     FOR INTERFERENCE UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                        (AGAINST ALL DEFENDANTS)

119. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.

120. New York City Administrative Code Title 8-107(19) Interference with protected rights states, in

relevant part: It shall be an unlawful discriminatory practice for any person to coerce, intimidate,

threaten or interfere with, or attempt to coerce, intimidate, threaten or interfere with, any person in the

exercise or enjoyment of, or on account of his or his having aided or encouraged any other person in

the exercise or enjoyment of, any right granted or protected pursuant to this section.

121. Defendants violated the section cited herein as set forth.

122. Defendants violated the above and Plaintiff suffered numerous damages as a result.



              AS AN TENTH CAUSE OF ACTION FOR SUPERVISOR LIABILITY
                  UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)

123. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

this Complaint.

124. New York City Administrative Code Title 8-107(13) entitled Employer liability for

discriminatory conduct by employee, agent or independent contractor provides:

               a. An employer shall be liable for an unlawful discriminatory practice based upon the

                   conduct of an employee or agent which is in violation of any provision of this

                   section other than subdivisions one and two of this section.

               b. An employer shall be liable for an unlawful discriminatory practice based upon the

                   conduct of an employee or agent which is in violation of subdivision one or two of




                                                      18
  Case 2:21-cv-04191-JS-JMW Document 1 Filed 07/26/21 Page 19 of 19 PageID #: 19




                   this section only where: The employee or agent exercised managerial or supervisory

                   responsibility; or the employer knew of the employee's or agent's discriminatory

                   conduct, and acquiesced in such conduct or failed to take immediate and

                   appropriate corrective action; an employer shall be deemed to have knowledge of

                   an employee's or agent's discriminatory conduct where that conduct was known by

                   another employee or agent who exercised managerial or supervisory responsibility;

                   or the employer should have known of the employee's or agents discriminatory

                   conduct and failed to exercise reasonable diligence to prevent such discriminatory

                   conduct.

125. Defendants violated the above and Plaintiff suffered numerous damages as a result.



       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount

   which exceeds the jurisdiction of all lower courts for all damages including but not limited to

   compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,

   attorney’s fees, costs, interest and all other damages as are just and proper to remedy Defendants’

   unlawful employment practices.

                                             JURY DEMAND

           Plaintiff demands a jury trial on all issues to be tried.

   Dated: New York, New York
          July 26, 2021
                                                      DEREK SMITH LAW GROUP, PLLC
                                                           By: /s/ Daniel Altaras_________
                                                            Daniel J. Altaras, Esq.
                                                            One Penn Plaza, Suite 4905
                                                            New York, New York 10119
                                                            (212) 587-0760



                                                      19
